        Case 6:17-cv-01685-MK         Document 323   Filed 05/12/21   Page 1 of 6




Brenna K. Legaard, OSB #001658
Email: Brenna.Legaard@klgates.com
Elizabeth H. White, OSB #204729
Email: Elizabeth.White@klgates.com
K&L GATES LLP
One SW Columbia Street, Suite 1900
Portland, OR 97204
Telephone: (503) 228-3200
Facsimile: (503) 248-9085

Katherine L. Allor (pro hac vice)
K&L GATES LLP
70 W. Madison St., Suite 3300
Chicago, IL 60602
Telephone: (312) 372-1121
Fax: (312) 827-8000
katy.allor@klgates.com
Attorneys for Defendant Avery Dennison
Corporation

                           UNITED STATES DISTRICT COURT

                                    DISTRICT OF OREGON

 ADASA INC.,                                    Case No.: 6:17-cv-01685-MK
                   Plaintiff,
                   Counterclaim Defendant,      DEFENDANT AVERY DENNISON
                                                CORPORATION’S MOTION FOR
        v.                                      JUDGMENT AS A MATTER OF
 AVERY DENNISON CORPORATION,                    LAW

                   Defendant,                   JURY TRIAL DEMANDED
                   Counterclaimant.




                                                                              K&L GATES LLP
      AVERY DENNISON’S MOTION FOR JUDGMENT AS                            ONE SW COLUMBIA STREET
                                                                                SUITE 1900
      A MATTER OF LAW                                                       PORTLAND, OR 97204
                                                                          TELEPHONE: (503) 228-3200
             Case 6:17-cv-01685-MK          Document 323       Filed 05/12/21      Page 2 of 6




     I.     INTRODUCTION
            Defendant Avery Dennison Corporation (“Avery Dennison”) moves for judgment as a

     matter of law under Rule 50(b) that it does not infringe U.S. Patent No. 9,798,967 (“’967

     Patent”) under the doctrine of equivalents.

     II.    ARGUMENT

            A.      Legal Standard
            Judgment as a matter of law under Fed. R. Civ. P. 50(a) is proper if “the evidence permits

     only one reasonable conclusion.” E.E.O.C. v. GoDaddy Software, Inc., 581 F.3d 951, 961 (9th

     Cir. 2009).   Rule 50(a) “allows the trial court to remove cases or issues from the jury’s

     consideration when the facts are sufficiently clear that the law requires a particular result.”

     Weisgram v. Marley Co., 528 U.S. 440, 448 (2000). Judgment as a matter of law must be

     granted if “the evidence and its inferences cannot reasonably support a judgment in favor of the

     opposing party.” Weaving v. City of Hillsboro, 763 F.3d 1106, 1111 (9th Cir. 2014). Rule 50(a)

     serves “economy and expedition…by cutting short trials containing legally insufficient evidence

     as soon as it is apparent that [a] party is unable to carry the burden of proof that is essential to

     that party’s case.” Summers v. Delta Airlines, Inc. 508 F.3d 923, 927 (9th Cir. 2007).

            When “there is no substantial evidence to support a claim, i.e., only one conclusion can

     be drawn, the court must direct a verdict[.]” Los Angeles Mem’l Coliseum Comm’n v. Nat’l

     Football League, 726 F.2d 1381, 1387 (9th Cir. 1984). A “mere scintilla” of evidence is not

     sufficient to present a question for the jury. See Westinghouse Elec. Corp. v. CX Processing

     Labs, Inc., 523 F.2d 668, 673 (9th Cir. 1975) (affirming a grant of judgment as a matter of law

     and stating “[s]ubstantial evidence is more than a mere scintilla”); see also British Airways Bd. v.

     Boeing Co., 585 F.2d 946, 952 (9th Cir. 1978) (“A mere scintilla of evidence will not do, for a

     jury is permitted to draw only those inferences of which the evidence is reasonably susceptible; it

     may not resort to speculation”).



                                                                                            K&L GATES LLP
Page 2 -   AVERY DENNISON’S MOTION FOR JUDGMENT AS                                     ONE SW COLUMBIA STREET
                                                                                              SUITE 1900
           A MATTER OF LAW                                                                PORTLAND, OR 97204
                                                                                        TELEPHONE: (503) 228-3200
             Case 6:17-cv-01685-MK         Document 323       Filed 05/12/21     Page 3 of 6



            B.     Avery Dennison Is Entitled To Judgment As A Matter Of Law That It Does
                   Not Infringe The ’967 Patent
            A patentee may invoke doctrine of equivalents to proceed against the producer of a

     device if it performs substantially the same function in substantially the same way to obtain the

     same result. See Graver Tank & Mfg. Co. v. Linde Air Prods., Inc., 339 U.S. 605 (1950). The

     doctrine of equivalents must be assessed on a limitation-by-limitation basis.          See Warner-

     Jenkinson Co. v. Hilton Davis Chem. Co., 520 U.S. 17, 29 (1997). Here, Plaintiff ADASA Inc.

     (“ADASA”) failed to meet its burden of showing that Element F of the ’967 Patent, which

     requires “the limited number of most significant bits uniquely corresponding to the limited

     number of most significant bits of the allocated block,” is met by Avery Dennison’s

     commissioning authority RFID tags under the doctrine of equivalents. ADASA’s expert, Dr.

     Daniel Engels, failed to present any particularized and linking testimony to support its doctrine

     of equivalents theory. See AquaTex Indus., Inc. v. Techniche Sol’ns, 479 F.3d 1320, 1328–29

     (Fed. Cir. 2007) (“AquaTex was required to provide particularized testimony and linking

     argument on a limitation-by-limitation basis that created a genuine issue of material fact as to

     equivalents”). Instead, ADASA’s expert only provided conclusions:

            Q. So Dr. Engels, we already checked the box on this blow-up over here for
               literal infringement. Is it your opinion that I can also check the box because
               this element is infringed under the doctrine of equivalents for Claim 1?
            A. Yes.
            Q. So it is met both literally and via the doctrine of equivalents.
            A. Correct.
            Q. Okay. And that would be the same -- okay, so just to make sure we're clear on
               equivalents, Dr. Engels, what is the function of this element?
            A. So the function is an RFID tag encoded with a unique serial number.
            Q. But specifically with reference to Element F there, what is the function of that
               element? What is that part of the tag describing?
            A. So that part of the tag is describing the serial number space which contains a
               bits -- most significant bits that correspond to the allocated block.
            Q. And the second part of the doctrine of equivalents analysis is the --
               substantially a similar way. Is that present in this element of Element F?
            A. Yes.
            Q. How so?
            A. So, again, pulling information out of the allocated block for the most
               significant bits as well as having lesser significant bits that combine to create
               a unique serial number.
            Q. And how about the third part of that test? The result?
            A. So the result is that you would end up with the unique serial number that is
               encoded where the most significant bits are taken from the pre-allocated block
                                                                                           K&L GATES LLP
Page 3 -   AVERY DENNISON’S MOTION FOR JUDGMENT AS                                    ONE SW COLUMBIA STREET
                                                                                             SUITE 1900
           A MATTER OF LAW                                                               PORTLAND, OR 97204
                                                                                       TELEPHONE: (503) 228-3200
             Case 6:17-cv-01685-MK           Document 323        Filed 05/12/21     Page 4 of 6



                 of numbers and correspond to that block of numbers and then lesser bits; so
                 your lesser significant bits that complete the serial number space.
            Q.   And so, for instance, Dr. Engels, is it your understanding that the doctrine of
                 equivalents allows for an insubstantial change from the literal reading of the
                 claim language compared to the accused product but that accused product can
                 still infringe?
            A.   That is correct.
            Q.   So, for instance, if the uniquely corresponding language had a -- if Avery did
                 it in a slightly insubstantial-change way, then it would still infringe Element F.
            A.   Correct.
            Q.   And you did that analysis here.
                                                      ***
            Q.   Okay. And how about doctrine of equivalents?
            A.   And under doctrine of equivalents, that the -- each element is infringed.
            Q.   And so I can check these boxes as well?
            A.   Correct.
     Trial Tr. Day 2 at 308:6–310:3, 316:22–317:1.

            When Avery Dennison asked Dr. Engels for additional details on what differences he

     considered that he concluded were insubstantial, he could not recall any:

            Q. Now, I think you just testified that there is infringement under the doctrine of
               equivalents as to Element F in the commissioning authority products we’ve
               been talking about; right?
            A. That is correct.
            Q. And so that means any differences are insubstantial?
            A. That is correct.
            Q. What differences are you talking about?
            A. Any differences that might exist between what the commissioning authority
               schemas might have and what is claimed in Element F, specifically --
            Q. Sorry. I didn’t mean to talk over you. Can you identify any differences?
            A. As I sit here, I don't recall what differences, if any, I considered.
     Trial Tr. Day 2 at 318:14–31.

            Dr. Engels did not analyze the “function-way-result” of the claim limitation or provide

     any explanation of how Avery Dennison’s commissioning authority RFID tags performs

     substantially the same function in substantially the same way to achieve substantially the same
     result. Dr. Engels’ testimony is insufficient as a matter of law. See Augme Techs., Inc. v. Yahoo!

     Inc., 755 F.3d 1326, 1336 (Fed. Cir. 2014) (An expert’s “restatement of the function-way-result

     test itself is simply not enough. . . . Augme had to present evidence of equivalence under each

     prong of the function-way-result test.”). As Dr. Engels failed to present any evidence on how or

     why Avery Dennison’s commissioning authority RFID tags allegedly infringe Claim 1 of the


                                                                                             K&L GATES LLP
Page 4 -   AVERY DENNISON’S MOTION FOR JUDGMENT AS                                      ONE SW COLUMBIA STREET
                                                                                               SUITE 1900
           A MATTER OF LAW                                                                 PORTLAND, OR 97204
                                                                                         TELEPHONE: (503) 228-3200
             Case 6:17-cv-01685-MK          Document 323       Filed 05/12/21     Page 5 of 6




     ’967 Patent under the doctrine of equivalents, the Court should grant judgment as a matter of law

     that there is no infringement under the doctrine of equivalents.



     DATED: May 12, 2021                            Respectfully submitted,

                                                     By: /s/ Brenna K. Legaard

                                                     Brenna K. Legaard, OSB#001658
                                                     Email: Brenna.Legaard@klgates.com
                                                     Elizabeth H. White, OSB#204729
                                                     Email: Elizabeth.White@klgates.com
                                                     K&L GATES LLP
                                                     One SW Columbia Street, Suite 1900
                                                     Portland, OR 97204
                                                     Telephone: (503) 228-3200
                                                     Facsimile: (503) 248-9085

                                                     Katherine L. Allor (pro hac vice)
                                                     K&L GATES LLP
                                                     70 W. Madison St., Suite 3300
                                                     Chicago, IL 60602
                                                     Telephone: (312) 372-1121
                                                     Fax: (312) 827-8000
                                                     katy.allor@klgates.com
                                                     Attorneys for Defendant Avery Dennison
                                                     Corporation




                                                                                              K&L GATES LLP
Page 5 -   AVERY DENNISON’S MOTION FOR JUDGMENT AS                                       ONE SW COLUMBIA STREET
                                                                                                SUITE 1900
           A MATTER OF LAW                                                                  PORTLAND, OR 97204
                                                                                          TELEPHONE: (503) 228-3200
             Case 6:17-cv-01685-MK         Document 323       Filed 05/12/21     Page 6 of 6



                                      CERTIFICATE OF SERVICE

            I hereby certify that I caused a true and correct copy of DEFENDANT AVERY

     DENNISON CORPORATION’S MOTION FOR JUDGMENT AS A MATTER OF LAW to be

     served upon all counsel of record to this matter on this the 12th day of May, 2021 via the Court’s

     CM/ECF system.


            Alan J. Thayer, Jr.,
            INNOVATIVE LAW GROUP
            P.O. Box 1268
            Eugene, OR 97440
            alan@thinkilg.com

            Jonathan T. Suder (pro hac vice)
            Glenn S. Orman (pro hac vice)
            Richard A. Wojcio, Jr. (pro hac vice)
            FRIEDMAN, SUDER & COOKE
            604 E. Fourth Street, Suite 200
            Fort Worth, TX 76102
            jts@fsclaw.com
            orman@fsclaw.com
            wojcio@fsclaw.com

            Attorneys for Plaintiff




            DATED this 12th day of May, 2021.


                                                    By:   /s/ Brenna K. Legaard
                                                    Brenna K. Legaard, OSB#001658




                                                                                          K&L GATES LLP
Page 6 -   AVERY DENNISON’S MOTION FOR JUDGMENT AS                                   ONE SW COLUMBIA STREET
                                                                                            SUITE 1900
           A MATTER OF LAW                                                              PORTLAND, OR 97204
                                                                                      TELEPHONE: (503) 228-3200
